Citation Nr: 0833226	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right shoulder bursitis.

2.  Entitlement to an initial compensable evaluation for 
service-connected fibromyalgia.

3.  Entitlement to an initial compensable evaluation for 
service-connected urticaria prior to July 24, 2006.

4.  Entitlement to an initial compensable evaluation for 
service-connected urticaria beginning July 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1974 
to May 1976 and from March 1986 to March 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
multiple disabilities, including sleep apnea with fatigue, 30 
percent disabling; right shoulder bursitis, 10 percent 
disabling; and fibromyalgia and urticaria, both of which were 
noncompensable.  Each of these ratings was effective March 
16, 2001.  The veteran timely appealed the ratings assigned 
to these disabilities.

An October 2003 rating decision granted a 50 percent rating 
for service-connected sleep apnea with fatigue, effective 
March 16, 2001.  Because it was noted at the veteran's June 
2008 hearing that he was withdrawing his claim for an initial 
rating in excess of 50 percent for service-connected sleep 
apnea with fatigue, this issue is no longer part of the 
veteran's appeal.  38 C.F.R. § 20.204(b)(1) (2007).

The veteran and his wife testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO in June 2008.  A transcript of the hearing is of 
record.  

Additional treatment records dated April 1992 to August 2002, 
as well as a copy of an April 2004  Social Security 
Administration award decision, were added to the claims file 
at the hearing in June 2008 along with a waiver of RO review.  
See 38 C.F.R. § 20.1304 (2007).  

The issue of an initial compensable evaluation for service-
connected fibromyalgia is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management 
Center, in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The service-connected right shoulder disability is 
manifested by bursitis and some limited arm movement, without 
(major) arm motion limited at shoulder level, including as a 
result of pain and dysfunction.

3.  The service-connected urticaria is not shown to have 
involved exfoliation, exudation, or itching of an exposed 
surface or an extensive area nor to have been manifested by a 
disability picture with involvement of more than 5 percent of 
the total body surface prior to July 24, 2006.

4.  The service-connected urticaria is shown to be manifested 
by a disability picture with involvement of between 5 and 20 
percent of the total body surface beginning July 24, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right 
shoulder bursitis have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002& Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5019 (2007).  

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected urticaria prior to July 
24, 2006, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002& Supp. 2007); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (effective before and after August 30, 2002).  

3.  The criteria for the assignment of an initial evaluation 
of a 10 percent, but no higher, for the service-connected 
urticaria beginning July 24, 2006, have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (effective 
after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim and subsequent 
disagreement with the assigned ratings by correspondence 
dated in May 2002, October 2002, April 2003, July 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Pertinent Laws And Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Right Shoulder Bursitis

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5201 (2007)

  
38 C.F.R. § 4.71, Plate I (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected part as degenerative arthritis, 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  

In this case, the veteran is currently assigned a 10 percent 
evaluation for his service-connected right shoulder bursitis 
effective March 16, 2001, the date following his discharge 
from active service.  To warrant a higher evaluation, there 
would need to be evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, or evidence of limitation of 
motion of the arm at shoulder level.

Service medical records show that in December 2000 the 
veteran's subacromial bursitis and rotator cuff tendonitis of 
the right shoulder had worsened.  An examination revealed 
decreased flexion and abduction secondary to pain with pain 
at approximately 90 degrees.  There was tenderness to 
palpation of the subacromial bursa region and Job's and 
impingement signs were positive.  Records show the veteran is 
right-hand dominant.

VA examination in February 2002 revealed right shoulder 
anterior tenderness.  There was pain and limitation of motion 
with forward flexion and abduction beyond 160 degrees and 
with internal and external rotation beyond 80 degrees.  X-
rays of the right shoulder were normal.  The diagnoses 
included subacromial bursitis of the right shoulder with a 
moderate functional loss due to pain.  

Private medical records dated in January 2004 show the 
veteran had full range of motion of the right shoulder with 
extreme discomfort with forward flexion and abduction.  An 
impingement sign was markedly positive.  He underwent 
acromioplasty and distal clavicle resection of the right 
shoulder in March 2004.  A private medical evaluation later 
in 2004 found the right shoulder was doing well.  There was 
good range of motion without pain or instability.

VA examination of the right shoulder in July 2006 revealed no 
erythema, edema, or swelling.  There was mild tenderness on 
palpation of the shoulders, bilaterally.  Range of motion 
studies revealed forward flexion from 0 to 145 degrees with 
limitation due to severe pain, adduction from 0 to 130 
degrees with limitation due to severe pain, internal rotation 
from 0 to 90 degrees with limitation due to severe pain, and 
external rotation from 0 to 90 degrees with limitation due to 
severe pain.  There was no additional loss in degrees of 
range of motion in the right shoulder due to pain, fatigue, 
or lack of endurance following repetitive movements.  X-rays 
were essentially normal.  The diagnoses included bursitis of 
the right shoulder with limited range of motion.  

At his personal hearing in June 2008 the veteran testified 
that he experienced pain and numbness in his right shoulder 
if he slept on it improperly.  He stated his symptoms were a 
little better since surgery.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right shoulder disability is 
manifested by bursitis and some limited arm movement.  The 
most recent examination revealed forward flexion to 145 and 
adduction to 130 degrees.  There is no probative evidence of 
right arm motion limited at shoulder level, including as a 
result of pain and dysfunction, nor evidence of flail 
shoulder, false flail joint, recurrent dislocation at the 
scapulohumeral joint, malunion of the humerus, nor 
dislocation , nonunion, or malunion of the clavicle or 
scapula.  Although records show the veteran underwent a 
surgical repair for his right shoulder in March 2004, there 
is no evidence of any more severe limitation of motion prior 
to that procedure and no evidence that an extended period of 
convalescence was required.  Therefore, higher, "staged," 
or separate ratings are not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected right 
shoulder disorder is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim. 



Urticaria

As a preliminary matter, the Board notes that during the 
course of this appeal, regulatory changes, effective August 
30, 2002, amended the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Board also notes that VA has published notice of 
additional regulatory changes to be effective October 23, 
2008, for claims received on or after that date.  See 73 Fed. 
Reg. 54708 (Sept. 23, 2008).  Only disabilities rated under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 are 
affected by this change.  As the present matter is unaffected 
by this change, the Board finds no further action is required 
prior to appellate review.

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of August 30, 2002, in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to August 30, 2002, the Rating Schedule for eczema 
provided ratings as follows:  

780
6
Eczema.
Rating

with ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or if the area was 
exceptionally repugnant


50

with exudation or itching constant, extensive 
lesions, or marked disfigurement

30

with exfoliation, exudation, or itching, 
involving an exposed surface or extensive area

10

with slight exfoliation, exudation or itching, 
if on a non-exposed surface or small area

0
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (before 
August 30, 2002).

The revised Rating Schedule provides ratings as follows: 

780
6
Dermatitis or eczema.
Rating

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period



60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period




30

At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period




10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period


0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (after August 30, 
2002).

In this case, the record shows the veteran was granted 
service connection for urticaria in a May 2002 rating 
decision and assigned a noncompensable evaluation under 
Diagnostic Code 7806.  

Service medical records show the veteran complained of daily 
recurrent hives since 1991.  A March 2000 examiner noted 
chronic urticaria with dermatographic skin.  VA examination 
in February 2002 revealed no evidence of an active skin 
disorder.  There were no disfiguring scars to the head or 
facial area and no present urticarial lesions.  It was noted 
that the veteran reported his hives usually started near his 
right elbow and spread with severe itching of these lesions.  
He stated he had been treated with Prednisone, Benadryl, and 
Xanax.  The diagnoses included chronic urticaria of 
undetermined etiology.  

At his VA examination on July 24, 2006, the veteran 
complained that his skin condition had worsened.  He said 
that the condition caused blisters and bumps over his entire 
body, for which he was receiving treatment. The examiner 
noted there were no active rashes, palpable pustules, wheels, 
or draining.  There was no disfigurement and no scars.  It 
was noted that approximately 13 percent of the entire body 
surface was affected, which was described as having a mottled 
appearance with mild discoloration.  The mottled areas were 
described as flat and pale to red in color and primarily 
involving the thoracic area.  There was no noted itching, 
flaking, or scarring of the skin.  The diagnosis was 
urticaria of unknown etiology with no active rash.

At his personal hearing in June 2008 the veteran testified 
that he had he had not required any shots for his skin 
disorder in the past couple of years since he began using a 
new medication.  He stated, however, that if he worked 
outside enough to perspire he would experience break outs 
that required a dose of Benadryl.  

Based upon the evidence of record, the Board finds that prior 
to July 23, 2006, the veteran's service-connected urticaria 
is not shown to have involved exfoliation, exudation, or 
itching of an exposed surface or an extensive area nor to 
have been manifested by a disability picture with involvement 
of more than 5 percent of the total body surface.  The 
medical evidence demonstrates a chronic urticaria disorder 
requiring medication; however, the objective post-service 
medical findings revealed no active rash.  There is no 
evidence that the veteran has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Therefore, the Board finds that entitlement to a 
compensable rating prior to July 23, 2006, is not warranted 
under the rating criteria effective either before or after 
August 30, 2002.

The Board finds, however, that the July 24, 2006, VA 
examination revealed the veteran's service-connected 
urticaria affected 13 percent of his total body area 
primarily involving the thoracic area.  There is no evidence 
of a disability picture with involvement of more than 20 
percent of the total body surface or exposed areas and no 
evidence that the veteran has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
prior year.  Therefore, an increased 10 percent rating, but 
no higher, effective from July 24, 2006, is warranted.  


ORDER

An initial evaluation in excess of 10 percent for service-
connected right shoulder bursitis is denied.

An initial compensable evaluation for the service-connected 
urticaria prior to July 23, 2006, is denied.

An initial evaluation of 10 percent for the service-connected 
urticaria effective July 24, 2006, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claim.  The revised 
VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159.  VA has a duty to assist the 
veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, a review of the claims files reveals that the 
severity of the veteran's service-connected fibromyalgia is 
unclear, including whether the condition requires continuous 
medication for control, whether the condition is episodic, or 
whether it is constant and refractory to therapy.  The 
veteran has complained of both constant problems and of 
flare-ups approximately two times a week.  He had mild to 
moderate pain in multiple trigger points in July 2006.  The 
examiner noted the disorder was not in remission.  Therefore, 
the Board finds that additional development is required prior 
to appellate review.

Accordingly, the remaining matter is REMANDED for the 
following:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
fibromyalgia since July 2006, the date of 
the most recent medical evidence on file.  

After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected fibromyalgia.  The claims files 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected fibromyalgia.  The 
examiner should comment on whether the 
condition requires continuous medication 
for control, whether it is episodic, or 
whether it is constant and refractory to 
therapy.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO must readjudicate 
the veteran's claim for an initial 
compensable evaluation for his service-
connected fibromyalgia based on all 
relevant evidence on file.  If the issue 
continues to be denied, the RO must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until she receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


